DETAILED ACTION
	This is the Final Rejection based on the 16/890,229 application filed on  06/02/2020 and which claims as amended on 02/14/2022 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application is granted a priority status date of 06/03/2019 from the 62/856173 priority application.

Election/Restrictions
Applicant elected Species 1 (Figures 22-34), Subspecies A (Figures 28-33) along with Subspecies a (Figures 35-39) in the reply filed on 9/15/2021. Claims 19, and 21-35 have been cancelled in the reply filed 02/14/2022.

Response to Amendments
	The amendments have been sufficient to overcome the drawing objections, the specification objections and the 35 USC 112(b) rejections. The claim amendments have not been sufficient to overcome the prior art of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagree et al. (US 9,849,330). The Examiner notes that while the Applicant is the same as the instant application, Lagree et al (US 9,849,330) was published on 05/04/2017, more than a year before the priority date of the instant application and is therefore considered prior art. 

 Regarding claim 1, Lagree teaches an exercise machine, comprising: a base including a first end, (Fig. 18, exercise machine 12 as a base, having a first end) a second end (Fig. 18, exercise machine 12 as a base, having a second end), a first side (Fig. 18, exercise machine 12 as a base, having a first side), and a second side (Fig. 18, exercise machine 12 as a base, having a second side), wherein the base has a longitudinal axis (Fig. 18, the exercise machine 12 is horizontal has a longitudinal axis therein), wherein the base includes a track (the exercise machine includes rails that act as a track, Par. 0058, “The exercise machine 12 preferably is comprised of a Pilates machine comprised of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices”).; a carriage movably connected to the base and adapted the horizontal surface of the slidable carriage 104, and their feet placed upon the push bar 107 affixed to the stationary end of the apparatus, they may exercise by pushing with their feet against the push bar with sufficient force to overcome the spring tension between the slidable carriage and stationary end of the support frame.”); and a lifting member movably connected to the base at or near the first end of the base (Fig. 4, lifting member mechanism 203 movably connected to the exercise machine at or near the first end), wherein the lifting member is adjustable between a first position and a second position(Fig. 4, the lifting member is shown to move through angles between one or more positions), wherein the first end of the base is in a lowered position when the lifting member is in the first position (Fig. 18, depicting the lifting mechanism in a first position with the first end of the exercise machine in a lowered position), wherein the first end of the base is in a raised position when the lifting member is in the second position (Fig. 4 depicting the first end of the base in a raised position when the lifting mechanism is in a second position).

    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale

Regarding claim 2, Lagree discloses wherein the lifting member is adapted to be adjusted in a first direction to lift the first end of the base and wherein the  lifting member is adapted to be adjusted in a second direction to lower the first end of the base, wherein the first direction is opposite to the second direction (Fig. 4, Fig. 18, the ram 400 is shown to adjust in a first direction to lift the first end of the exercise machine, and adjust in a second direction opposite to the first direction to lower the first end of the exercise machine).
Regarding claim 3, Lagree discloses wherein the first direction is away from the base and wherein the second direction is towards the base. (Fig. 4, Fig. 18, the ram 400 is shown to adjust in a first direction away from the base lift the first end of the exercise machine, and adjust in a second direction opposite to the first direction and towards the base to lower the first end of the exercise machine)
Regarding claim 4, Lagree discloses wherein the base is level when the lifting member is in the first position (Fig. 18, the exercise machine is shown to be level when the lifting member is in the first position).
Regarding claim 5, Lagree discloses wherein the base is inclined when the lifting member is in the second position (Fig. 4, the base 20 is shown to be inclined to angle theta when the lifting member is in the second position).
 	Regarding claim 13, Lagree discloses wherein the lifting member is parallel with a ground surface when the lifting member is in the first position (Fig. 17, the lifting member having no incline and being parallel to a ground surface not shown when in the lowered first position, Par. 0078, “the base 20, the support structure 30 is also parallel with respect to the floor and the exercise machine 12 is also parallel with respect to the floor.”).
Regarding claim 14, Lagree discloses wherein the lifting member is adapted to engage with the ground surface to lift the base when the lifting member is in the second position (Fig. 4, the lifting member 203 using actuator 401 engages with support structure on the ground surface to lift the exercise machine in the second position, and is also disclosed as engaging with a floor surface, Par. 0059, “The base 20 may be movably positioned upon the floor or non-movably attached to the floor. Though not shown in the figures, the base 20 may be comprised of the floor itself wherein the actuator is connected between the floor (i.e. base 20) and the support structure 30.”).
Regarding claim 15, Lagree discloses wherein the lifting member is diagonally-oriented when the lifting member is in the second position (Fig. 4, the lifting mechanism is shown to be diagonally oriented when the lifting member is in the second raised position).
Regarding claim 16, Lagree discloses comprising an end platform connected to the first end or the second end of the base (Fig. 18, depicting an end platform connected to the first end of the base).
Regarding claim 36, Lagree teaches an exercise machine, comprising: a base including a first end, (Fig. 18, exercise machine 12 as a base, having a first end) a second end (Fig. 18, exercise machine 12 as a base, having a second end), a first side (Fig. 18, exercise machine 12 as a base, having a first side), and a second side (Fig. 18, exercise machine 12 as a base, having a second side), wherein the base has a longitudinal axis (Fig. 18, the exercise machine 12 is horizontal has a longitudinal axis therein), wherein the base includes a track (the exercise machine includes rails that act as a track, Par. 0058, “The exercise machine 12 preferably is comprised of a Pilates machine comprised of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices”).; a carriage movably connected to the base and adapted to be moveable along a portion of the longitudinal axis of the base (Fig. 18, carriage 18 of exercise machine 12 adapted to be moveable along a portion of the longitudinal axis of the exercise machine); a bias member connected between the base and the carriage (Fig. 4, Biasing springs 105 connected between exercise machine 12 and movable carriage 104), wherein the bias member provides a biasing force to the carriage (Par. 0032, “the horizontal surface of the slidable carriage 104, and their feet placed upon the push bar 107 affixed to the stationary end of the apparatus, they may exercise by pushing with their feet against the push bar with sufficient force to overcome the spring tension between the slidable carriage and stationary end of the support frame.”); and a lifting member movably connected to the base at or near the first 


    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale




Regarding claim 37, Lagree discloses wherein the first direction is away from the base and wherein the second direction is towards the base. (Fig. 4, Fig. 18, the ram 400 is shown to adjust in a first direction away from the base lift the first end of the exercise machine, and adjust in a second direction opposite to the first direction and towards the base to lower the first end of the exercise machine).
Regarding claim 38, Lagree teaches an exercise machine, comprising: a base including a first end, (Fig. 18, exercise machine 12 as a base, having a first end) a second end (Fig. 18, exercise machine 12 as a base, having a second end), a first side (Fig. 18, exercise machine 12 as The exercise machine 12 preferably is comprised of a Pilates machine comprised of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices”).; a carriage movably connected to the base and adapted to be moveable along a portion of the longitudinal axis of the base (Fig. 18, carriage 18 of exercise machine 12 adapted to be moveable along a portion of the longitudinal axis of the exercise machine); a bias member connected between the base and the carriage (Fig. 4, Biasing springs 105 connected between exercise machine 12 and movable carriage 104), wherein the bias member provides a biasing force to the carriage (Par. 0032, “the horizontal surface of the slidable carriage 104, and their feet placed upon the push bar 107 affixed to the stationary end of the apparatus, they may exercise by pushing with their feet against the push bar with sufficient force to overcome the spring tension between the slidable carriage and stationary end of the support frame.”); and a lifting member movably connected to the base at or near the first end of the base (Fig. 4, lifting member mechanism 203 movably connected to the exercise machine at or near the first end), wherein the lifting member is adjustable between a first position and a second position(Fig. 4, the lifting member is shown to move through angles between one or more positions), wherein the first end of the base is in a lowered position when the lifting member is in the first position (Fig. 18, depicting the lifting mechanism in a first position with the first end of the exercise machine in a lowered position), wherein the first end 

    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale

Regarding claim 39, Lagree discloses wherein the base is inclined when the lifting member is in the second position (Fig. 4, the base 20 is shown to be inclined to angle theta when the lifting member is in the second position).
Regarding claim 40, Lagree teaches an exercise machine, comprising: a base including a first end, (Fig. 18, exercise machine 12 as a base, having a first end) a second end (Fig. 18, exercise machine 12 as a base, having a second end), a first side (Fig. 18, exercise machine 12 as a base, having a first side), and a second side (Fig. 18, exercise machine 12 as a base, having a The exercise machine 12 preferably is comprised of a Pilates machine comprised of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices”).; a carriage movably connected to the base and adapted to be moveable along a portion of the longitudinal axis of the base (Fig. 18, carriage 18 of exercise machine 12 adapted to be moveable along a portion of the longitudinal axis of the exercise machine); a bias member connected between the base and the carriage (Fig. 4, Biasing springs 105 connected between exercise machine 12 and movable carriage 104), wherein the bias member provides a biasing force to the carriage (Par. 0032, “the horizontal surface of the slidable carriage 104, and their feet placed upon the push bar 107 affixed to the stationary end of the apparatus, they may exercise by pushing with their feet against the push bar with sufficient force to overcome the spring tension between the slidable carriage and stationary end of the support frame.”); and a lifting member movably connected to the base at or near the first end of the base (Fig. 4, lifting member mechanism 203 movably connected to the exercise machine at or near the first end), wherein the lifting member is adjustable between a first position and a second position(Fig. 4, the lifting member is shown to move through angles between one or more positions), wherein the first end of the base is in a lowered position when the lifting member is in the first position (Fig. 18, depicting the lifting mechanism in a first position with the first end of the exercise machine in a lowered position), wherein the first end of the base is in a raised position when the lifting member is in the second position (Fig. 4 “the base 20, the support structure 30 is also parallel with respect to the floor and the exercise machine 12 is also parallel with respect to the floor.”).

    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale

Regarding claim 41, Lagree discloses wherein the lifting member is adapted to engage with the ground surface to lift the base when the lifting member is in the second position (Fig. 4, the lifting member 203 using actuator 401 engages with support structure on the ground surface to lift the exercise machine in the second position, and is also disclosed as engaging with a floor surface, Par. 0059, “The base 20 may be movably positioned upon the floor or non-movably attached to the floor. Though not shown in the figures, the base 20 may be comprised of the floor itself wherein the actuator is connected between the floor (i.e. base 20) and the support structure 30.”).
Regarding claim 42, Lagree discloses wherein the lifting member is diagonally-oriented when the lifting member is in the second position (Fig. 4, the lifting mechanism is shown to be diagonally oriented when the lifting member is in the second raised position).
Regarding claim 43, Lagree teaches an exercise machine, comprising: a base including a first end, (Fig. 18, exercise machine 12 as a base, having a first end) a second end (Fig. 18, exercise machine 12 as a base, having a second end), a first side (Fig. 18, exercise machine 12 as a base, having a first side), and a second side (Fig. 18, exercise machine 12 as a base, having a second side), wherein the base has a longitudinal axis (Fig. 18, the exercise machine 12 is horizontal has a longitudinal axis therein), wherein the base includes a track (the exercise machine includes rails that act as a track, Par. 0058, “The exercise machine 12 preferably is comprised of a Pilates machine comprised of an elongated frame having a first end and a second end, at least one rail 14 connected to the frame and a carriage 18 movably positioned upon the rail 14 with tension devices”).; a carriage movably connected to the base and adapted to be moveable along a portion of the longitudinal axis of the base (Fig. 18, carriage 18 of exercise machine 12 adapted to be moveable along a portion of the longitudinal axis of the exercise machine); a bias member connected between the base and the carriage (Fig. 4, Biasing springs 105 connected between exercise machine 12 and movable carriage 104), wherein the bias member provides a biasing force to the carriage (Par. 0032, “the horizontal surface of the slidable carriage 104, and their feet placed upon the push bar 107 affixed to the stationary end of the apparatus, they may exercise by pushing with their feet against the push bar with sufficient force to overcome the spring tension between the slidable carriage and stationary end of the support frame.”); and a lifting member movably connected to the base at or near the first end of the base (Fig. 4, lifting member mechanism 203 movably connected to the exercise machine at or near the first end), wherein the lifting member is adjustable between a first position and a second position(Fig. 4, the lifting member is shown to move through angles between one or more positions), wherein the first end of the base is in a lowered position when the lifting member is in the first position (Fig. 18, depicting the lifting mechanism in a first position with the first end of the exercise machine in a lowered position), wherein the first end of the base is in a raised position when the lifting member is in the second position (Fig. 4 depicting the first end of the base in a raised position when the lifting mechanism is in a second position); an end platform connected to the first end or the second end of the base (Fig. 18, depicting an end platform connected to the first end of the base).

    PNG
    media_image1.png
    576
    576
    media_image1.png
    Greyscale


Claims 1, 6-12, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aronson et al. (US 10,046,193).
            Regarding claim 1, Aronson discloses an exercise machine, comprising: a base including a first end (Fig. 2, exercise machine 30 having a first end including seat 38), a second end (Fig. 2, exercise machine 30 having a second end), a first side (Fig. 2, exercise machine 30 having a first side), and a second side (Fig. 2, exercise machine 30 having a second side), wherein the base has a longitudinal axis (Fig. 2, exercise machine 30 having a horizontal or longitudinal axis), wherein the base includes a track (rail 60); a carriage movably connected to the base and adapted to be moveable along a portion of the longitudinal axis of the base (Fig. 2, exercise machine 30 having carriage 34 adapted to be movable along a portion of the longitudinal axis of The resistance springs (102) resistively connect the translating carriage (34) to the frame (32, 33), so that the translating carriage (34) is spring-biased towards the front end (84).”), wherein the bias member provides a biasing force to the carriage (Col. 6, Ln. 27-28, “The user must overcome the spring bias in order to move the translating carriage (34)”); and a lifting member movably connected to the base at or near the first end of the base (Fig. 2, Fig. 30A-30C, Lifting member including seat height adjustment mechanism 330 and pedal assembly 216, the carriage 38 comprising the lifting member and pedal assembly being interpreted as at the first end of the base, Col. 5, Ln. 60-61, “Near the back end (86) is a vertically and diagonally adjustable seat (38) and foot pedals (44, 46)” ), wherein the lifting member is adjustable between a first position and a second position (The lifting member adjusts the seat between a first lowered position and a second raised position, Col. 16, Claim 1, Ln. 14-16, “in a lowered configuration the seat is level with the translating carriage and in a raised configuration the seat is positioned higher than the carriage”), wherein the first end of the base is in a lowered position when the lifting member is in the first position (The seat 38 at the first end is in a lowered position when the lifting member is in the first position), wherein the first end of the base is in a raised position when the lifting member is in the second position (Fig. 2, The seat 38 at the first end is in a raised position when the lifting member is in the second position).

    PNG
    media_image2.png
    481
    594
    media_image2.png
    Greyscale


Regarding claim 6, Aronson discloses wherein the lifting member comprises a handle (Fig. 2, front end 86 including seat adjustment mechanism having petal/handle assembly with handles 46 and 44, Col. 11, Ln. 20-24, “the seat adjustment system (214) transitioning from the lowered position (in FIG. 15) to the raised position (in FIG. 16). Further, the pedal assembly (216) is shown transitioning from the highest position (in FIG. 15) to the lowest position (in FIG. 16)” ).
Regarding claim 7,  Aronson discloses wherein the handle comprises a first arm and a second arm (Fig. 2, handles comprising a first arm 178 and second arm 180).
Regarding claim 8, Aronson discloses wherein the handle comprises a gripping handle extending between a distal end of the first arm and a distal end of the second arm (Fig. 2, first arm 178 and second arm 180, having handles 44 and 46 having gripping sleeves extending both sides of the pedal assembly (216) assembled and isolated from the remainder of the exercise machine (30). Sleeves (244, 245) slip over and rotate about the pedal axle (72)”).
Regarding claim 9, Aronson disclosing wherein the first arm of the handle comprises a first gripping handle and wherein the second arm of the handle comprises a second gripping handle (Fig. 2, the first arm of the handle 44 comprising a first gripping handle 244, and second arm 46 comprising a second gripping handle 246, Col. 13, Ln. 50-53, “both sides of the pedal assembly (216) assembled and isolated from the remainder of the exercise machine (30). Sleeves (244, 245) slip over and rotate about the pedal axle (72)”), wherein the first gripping handle is not connected to the second gripping handle (Fig. 2, displaying handles and gripping handles 44,244 and 46,246 separated by removable locking mechanism 146, Col. 9, Ln. 56-62, “the pedal locking mechanism (146), which serves to lock pedal (44) to pedal (46), such that the pedals (44 and 46) move together even when just one of the pedals is pushed. When unlocked, the pedals (44, 46) move independently from one another, where one can be pushed down while the other remains up”).
Regarding claim 10, Aronson disclosing wherein the first arm of the handle extends upwardly from the first side of the base and wherein the second arm of the handle extends upwardly from the second side of the base (Fig. 6, the first arm 178 extending upwardly from a first side of the base and second arm 180 extending upwardly from the second side of the base, the arms are angle adjustable and extend outwardly and upwardly at an angle depending on the incline set by the user).
Regarding claim 11, Aronson discloses wherein the lifting member comprises an axle (Fig. 2, lifting member including seat adjustment assembly 214 with bracket arms 310 and 312 having an axle), wherein the lifting member is adapted to rotate about the axle (Seat adjustment assembly of lifting member having an axle that allowing for angular rotation of the mechanism to adjust the height of the seat, Abstract Ln. 3-9, “The seat mechanism has a seat, a bracket supporting the seat, and a height adjustment system, where activation of the height adjustment system permits selective adjustment and locking of the height of the seat and the bracket by restricting travel of the seat and bracket to a slanted path that is slanted relative to the vertical”).
Regarding claim 12, Aronson discloses wherein the axle is perpendicular with respect to the first arm and the second arm (Fig. 30A, the axle of axis of rotation for the seat including a perpendicular support beam 53).
Regarding claim 18, Aronson discloses a method of adjusting the exercise machine, comprising the steps of: grasping the lifting member by a user (Col. 15, Ln. 10-14, “To raise the seat (38), the user must depress both release levers (264 and 266) by grasping the edge of the seat (38) and pulling the release levers (264, 266) upwards with the fingers to release the notch (314) from the pin (318) on both sides”); adjusting the lifting member into the second position to raise the first end of the base (Col. 15, Ln. 14-15, “The user will then lift up on the seat (38) until notch (316) engages pin (320)”); and adjusting the lifting member into the first position to lower the first end of the base (Col. 15, Ln. 15-17, “To lower the seat (38), the user similarly depresses both release levers (264, 266), and lower the seat (38) until notch (314) engages pin (318).”).

Claims 1, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campanaro et al. (US 2011/0009249).

Regarding claim 1, An exercise machine, comprising: a base including a first end (Fig. 8A Base including support frame 330, rails, 230, and 240, and slidable platform 320, having a first end distal to tower 110), a second end (Fig. 8A base having a second end at tower 110), a first side (Fig. 8A, the base 320 having a first side), and a second side (Fig. 8A, base having a second side), wherein the base has a longitudinal axis (Fig. 8A, the base having a longitudinal axis parallel to the slidable platform 320), wherein the base includes a track (rails 230 and 240); a carriage movably connected to the base and adapted be moveable along a portion of the longitudinal axis of the base (Fig. 8A, slidable platform 320 movable along a portion of the longitudinal axis of base including support frame 330); a bias member connected between the base and the carriage (Fig. 8A, third pulley 1000 connected between the base and the slidable platform), wherein the bias member provides a biasing force to the carriage (Fig. 8A, the third pulley 1000 biases a user’s force on the slidable platform 320, “The third pulley 1000 is positioned along the lateral centerline of the user support platform 320. This position allows for unilateral (i.e. one arm), bilateral (i.e., two arm) and static equilibrium (i.e. holding the user support platform 320 suspended by keeping a constant force on each handle 980) use”); and a lifting member movably connected to the base at or near the first end of the base (a lifting  “a non-motorized lift assist mechanism coupled to the adjustable incline and configured to impart a force on the adjustable incline to assist a user in adjusting the incline of the adjustable incline.”), wherein the lifting member is adjustable between a first position and a second position (Fig. 8A, the tower may be adjusted between a max raised position and a minimum lowered position along the tower level hooks 200, Par. 0085, “the user adjusts By varying the height of the proximal ends 220 of the upper rails 230 on the tower level hooks 200 of the vertical support tower 110, the angle .theta. (shown in FIG. 2) may be adjusted.”), wherein the first end of the base is in a lowered position when the lifting member is in the first position (The first end of the base is in a lowered position at the minimum incline of tower level adjustment hooks 200, as adjusted by the lift assist mechanism), wherein the first end of the base is in a raised position when the lifting member is in the second position (the first end of the base is in a raised position at the maximum incline of tower level adjustment hooks 200, as adjusted by the lift assist mechanism).

    PNG
    media_image3.png
    541
    681
    media_image3.png
    Greyscale

Regarding claim 20, comprising: a first handle connected to the base at or near the second end of the base (Fig. 8B, Base including support frame 330, rails, 230, and 240, and slidable platform 320, and first and handles 620 connected near the second end of the base), wherein the first handle extends upwardly from the first side of the base (Fig. 8A, First handle extends upwardly from a first side of the base); and a second handle connected to the base at or near the second end of the base (Fig. 8A, second handle connected to the base near the second end of the base), wherein the second handle extends upwardly from the second side of the base (Fig. 8A, second handle extends upwardly from the second side of the base); wherein a distance between the first handle and the second handle is greater than a width of the carriage such that at least a portion of the carriage configured to pass freely between the first handle .


Response to Arguments
The arguments addressing the prior art of Lagree et al (US 2019/0240530) as being commonly owned with the Applicant is persuasive. However, Lagree et al (US 2019/0240530) is a continuation of Lagree et al (US 9,849,330) was published on 05/04/2017, more than a year before the priority date of the instant application and is therefore considered prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784